ORDER
PER CURIAM.
The movant, Semuel Williams, appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentia-ry hearing. We have reviewed the parties’ briefs and the record on appeal and find no clear error. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the motion court’s order denying the movant’s Rule 29.15 motion for post-conviction relief. Rule 84.16(b)(2).